Citation Nr: 1142098	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-21 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from March 1971 to June 1972. 

This matter comes to the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas which denied service connection for hepatitis C. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran presents two theories as to how his hepatitis C is related to service.  One theory is that the Veteran's hepatitis C is due to his alcohol and drug use during service.  The record reflects that the Veteran was discharged from service in 1972 due to alcoholism.  He has reported a history of drug use until 1984.  However service connection cannot be based solely upon alcohol and drug use in service.  The law states that "no compensation shall be paid if the disability is a result of the person's own willful misconduct or abuse of alcohol or drugs."  38 U.S.C.A. § 1110.  For claims filed after October 31, 1990, service connection cannot be granted for a disability that results from a veteran's own substance abuse.  VAOGCPREC 2-97.  Further development of this theory is unnecessary.

The Veteran's second theory of service connection is that he acquired hepatitis C as a result of air gun inoculations upon entry to service.  The Veteran is currently diagnosed with hepatitis C.  As the Veteran's contention that air gun inoculations caused his hepatitis C is plausible and there is no medical evidence of record, a medical examination is necessary and remand is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination.  The claim file must be reviewed. 

The examiner is identify all the Veteran's risk factors for hepatitis C and provide an opinion as to whether it is at least as likely as not that his hepatitis C is due to air gun inoculations upon entry to service. 

The examiner is reminded that service connection cannot be granted based on the Veteran's alcohol and drug abuse. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).


2. Review the claim file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative the appropriate time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


